PER CURIAM.
Petitioner seeks review of an order denying its motion for recusal of trial judge. Prohibition is the appropriate method for seeking such review. Hayslip v. Douglas, 400 So.2d 553 (Fla. 4th DCA 1981).
Petitioner alleges, among other things, that the judge, at a social gathering prior to trial, made comments to a third party indicating that he may have prejudged the case. This allegation, together with petitioner’s supporting affidavits, sets forth a legally sufficient basis for recusal. Therefore, the trial judge should have granted petitioner’s motion for recusal. See Kasser v. Woodson, 549 So.2d 802 (Fla. 5th DCA 1989); Irwin v. Marko, 417 So.2d 1108 (Fla. 4th DCA 1982).
Accordingly, we grant the petition for writ of prohibition.
PROHIBITION GRANTED.
DELL, WARNER and POLEN, JJ., concur.